Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on 04/08/21 is acknowledged.
Claims 33 and 35-41 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/08/21.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 26, 29-31, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nita et al. (US PGPub 2015/0129958).

Claim 29: Nita teaches a semiconductor device (Fig. 1, 3) the first output terminal (S1) and the second output terminal (S2) are formed into a comb shape to be engaged with the each other.  
Claim 30: Nita teaches (Fig. 1, 3) a linear first unit cell rows each of which is formed by a plurality of the first switching elements, a linear second unit cell rows each of which is formed by a plurality of the second switching elements, and the linear first unit cell rows and the linear second unit cell rows are spaced from each other and alternately arranged.  
Claim 31: Nita teaches (Fig. 1, 3) each of teeth portions of the first output terminal and the second output terminal of the comb shape are provided on an upper side of each of the first unit cell rows and the second unit cell rows, respectively.  

Claim 34: Nita teaches (Fig. 1, 3) the semiconductor layer has a common first conductivity type drain region (22) [0072] for the first switching element (MOS1) and the second switching element (MOS2), 3the first switching element includes a first body region (23) of a second conductivity type formed on a surface portion of the semiconductor layer, a first source region (24) of the first conductivity type formed on a surface portion of the first body region, and a first gate electrode [0059] facing the first body region, the second switching element includes a second body region (23) of the second conductivity type formed on the surface portion of the semiconductor layer, a second source region (24) of the first conductivity type formed on a surface portion of the second body region, and a second gate electrode facing the second body region [0059].  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim( is/are rejected under 35 U.S.C. 103 as being unpatentable over Nita et al. (US PGPub 2015/0129958) as applied to claim 26 above, and further in view of Yanagida et al. JP2006-147700A.

Claim 28: Nita teaches (Fig. 1, 3) a first side of the gate terminal is adjacent to the first contact portion in a first direction along the first side of the semiconductor layer, 2a second side of the gate terminal opposite to the first side of the gate terminal is adjacent to the second contact portion in the first direction.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/SARAH K SALERNO/Examiner, Art Unit 2814